Exhibit 10.6
 
AMENDMENT TO ASSET PURCHASE AGREEMENT
 
THIS AMENDMENT TO ASSET PURCHASE AGREEMENT (the “Amendment”) made and entered
into as of the 18th day of December, 2015 among by and among: (i) Meridian Land
Company, LLC, a Georgia limited liability company (“Buyer” or “Purchaser”) (ii)
Eagle Ridge Landfill, LLC, an Ohio limited liability company (“Seller”) and,
solely with respect to new Section 8.5 of the Agreement (as defined
hereinbelow), (iii) Meridian Waste Solutions, Inc. a New York corporation and
Buyer’s parent company (“Buyer Parent”), and (iv) WCA Waste Corporation, a
Delaware corporation and Seller’s top-tier parent company (“WCA Waste”).
 
BACKGROUND
 
WHEREAS, the Seller and Buyer entered into an Asset Purchase Agreement (the
"Agreement"), on the 13th day of November, 2015 for the purchase and sale of
substantially all the assets of Seller as more particularly described in the
Agreement; and
 
WHEREAS, the parties are now desirous of amending the Agreement to extend the
closing date; and
 
NOW THEREFORE, for and in consideration of Ten and 00/100ths Dollars ($10.00)
and other good and valuable consideration, in hand paid, the receipt and
sufficiency of which is hereby acknowledged, the parties agree as follows:
 
1.  Section 2.5 of the Agreement shall be deleted in its entirety, and a new
Section 2.5 shall be inserted in its place which shall read as follows:
 
“2.5           Closing; Effective Time. Unless the parties otherwise agree in
writing, the parties agree the Contemplated Transactions shall be consummated
and closed on or before December 22, 2015 (the “Closing Date”).  The
Contemplated Transactions and the transfer of title to and ownership of the
Assets and the Property and the assumption of the Buyer Assumed Liabilities
shall be effective as of 12:01 a.m. on the next business day following the
Closing Date.  On or before the Closing Date, any document necessary to either
affect any of the Contemplated Transactions or consummate this Agreement, and
not already in the possession of Buyer, shall be, or have been, sent via
facsimile or via electronic mail, in PDF format, to Counsel for Buyer at the
Offices of Richard J. Dreger, Attorney at Law, P.C., 11660 Alpharetta Highway,
Building 700, Suite 730, Roswell, Georgia, 30076, (678) 566-6938 (Fax),
Rick@rdregerlaw.com, with original executed copies to be sent via overnight
courier to the same.”


2.  The Agreement is hereby amended to (i) add new Section 8.5 to the terms,
conditions and provisions of the Agreement and (ii) have Buyer Parent and WCA
Waste join in and be bound by the provisions of Section 8.5 of the Agreement.


Section 8.5 of the Agreement shall read as follows:


“8.5           Closing Assurance Fee.  If the Contemplated Transactions are not
consummated by Buyer for any reason other than a breach or default of Seller
that is not cured or waived as of the Closing Date or the Closing Date occurs
later than December 22, 2015, Buyer Parent shall and hereby agrees to issue (the
“Closing Assurance Fee”) to WCA Waste One Hundred Thousand (100,000) authorized,
unrestricted, and non-assessable shares of common stock, par value $0.25 per
share, of Buyer Parent.  If the Closing Assurance Fee is required to be paid in
accordance with this Section 8.5, Buyer Parent agrees to cause its registrar and
transfer agent to issue the original stock certificate evidencing payment of the
Closing Assurance Fee to WCA Waste no later than December 28, 2015.  The parties
acknowledge and agree that the Closing Assurance Fee is an inducement and
represents additional and separate consideration from the Purchase Price for
Seller’s agreement to extend the Closing Date to December 22, 2015, and that
without the agreement of Buyer Parent relating to the Closing Assurance Fee,
Seller would not enter into this Amendment.  For purposes of this Section 8.5,
Buyer and Buyer Parent hereby acknowledge and agree that Seller’s failure to
deliver the consent of the City of Bowling Green, Missouri (the “Bowling Green
Consent”) relating to the assignment of that certain Solid Waste Franchise
Agreement dated October 1, 2015, between Waste Corporation of Missouri, Inc. and
Bowling Green by the Closing Date shall not constitute a breach or default by
Buyer; provided, however, the Closing Assurance Fee shall not be due and payable
unless and until the Bowling Green Consent has been obtained and delivered to
Buyer by Seller.


3.           Except as amended hereby, the Agreement shall remain in full force
and effect.
 
This AMENDMENT may be executed in several counterparts each which shall be
deemed an original and all of which counterparts together shall constitute one
and the same instrument.
 
 
1

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this AMENDMENT to be executed
under seal as of the day and year first above written.
 
“BUYER”

  MERIDIAN LAND COMPANY, LLC,     a Missouri limited liability company          
 
By:
/s/ Jeffrey S. Cosman       Jeffrey S. Cosman, Manager                  

                                                    
“BUYER PARENT”

 
MERIDIAN WASTE SOLUTIONS, INC.,
    a New York corporation          
 
By:
/s/ Jeffrey S. Cosman       Jeffrey S. Cosman, Chief Executive Officer          
       

 
                                                                      “SELLER”

  EAGLE RIDGE LANDFILL, LLC,     an Ohio limited liability company          
 
By:
Waste Corporation of Missouri, Inc.,        a Delaware corporation, its sole
member            
By:
/s/ Michael A. Roy       Michael A. Roy, Vice President  

                                                                 
“WCA WASTE”

  WCA WASTE CORPORATION      a Delaware corporation          
 
By:
/s/ Michael A. Roy       Michael A. Roy       Senior Vice President – General
Counsel          

 
2

--------------------------------------------------------------------------------


 
 